ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-290, concluding that JOHN A. TUNNEY of WOODBRIDGE, who was admitted to the bar of this State in 1988, and who thereafter was suspended from the practice of law *399for a period of six months, effective October 29, 2004, by Order of the Court filed on October 1, 2004, should be suspended from practice for a concurrent period of six months for conduct in violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 1.16(a)(2) (failure to withdraw from representation when physical or mental condition materially impairs lawyer’s ability to represent client);
And good cause appearing;
It is ORDERED that JOHN A. TUNNEY be suspended from the practice law for a period of six months, effective October 29, 2004, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.